REQUESTED BY: Senator Rex Haberman Member of the Legislature 1110 State Capitol Lincoln, Nebraska 68509
Dear Senator Haberman:
This is in reply to your inquiry concerning LB 127, final reading draft.
You inquire whether or not the State Surveyor could use his office, office staff and his own time necessary to operate the record repository created by LB 127.
Assuming the State Surveyor's office is operated solely by general fund appropriations, as you indicate in your letter, he would not be able to do so.
This is because Section 18 of LB 127 specifically provides: `No expense for developing or maintaining the survey record repository shall be paid for by funds from the General Fund.'
Section 17 of said bill also provides that the State Surveyor receive and account for all money received from operating the record repository and pay such to the State Treasurer who shall keep such money in a separate fund to be known as the Survey Record Repository Fund. Such fees are established by Section 16(4) of said act.
In light of the specific requirements of Section 17 for paying the fees over to the state treasury, and the specific limitation of Section 18 that no funds from the general fund be used to develop or maintain the survey record repository, it would, in our opinion, be a misuse of funds if personnel or other items supported by the general fund in the State Surveyor's office, or any other office supported by the general fund, were loaned or used to establish and maintain the survey record repository.
Respectfully submitted,
PAUL L. DOUGLAS Attorney General
Mel Kammerlohr Assistant Attorney General